Citation Nr: 0706786	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  99-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
May 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1998 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  
The RO denied service connection for a back disorder.  In 
March 2001, the Board remanded this matter for further 
evidentiary and procedural development.  

In May 2002, a video conference hearing was held before a 
Member of the Board, now a Veterans Law Judge (VLJ).  A 
transcript of the hearing is of record.  

In October 2002, the Board issued a decision which denied 
service connection for a back disorder.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In September 2003, the Secretary of 
Veterans Affairs (Secretary) and the veteran's representative 
submitted a joint motion to vacate the October 2002 Board 
decision and remand the case.  This motion was granted by a 
September 2003 Court order.

In November 2004, the Board sent notice to the veteran that 
the Board no longer employed the VLJ who conducted his video 
conference hearing in May 2002.  The Board's correspondence 
requested that the veteran clarify whether he wanted to 
attend another hearing in this matter.  In November 2004, the 
veteran indicated that he did not desire an additional 
hearing in this matter.

In December 2004, the Board again remanded the matter for 
further development.  The appeal later returned to the Board 
for continuation of appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran contends that he injured his back during military 
service, aboard ship, while helping another seaman move a 
piece of heavy equipment.  He claims that that they were 
trying to move a radar system amplifier, that weighed about 
200 pounds in its packing container, up several levels from 
the hangar deck to the missile guidance control station.  He 
asserts that he felt a terrible pain in his low back while 
lifting the crate; that he went to sickbay and was assigned 
to light duty for a few days; and that he has experienced 
pain in the low back ever since the injury in service.  

Service medical records contain no reference to complaints, 
findings or treatment of any back injuries or defects.  At 
the May 1966 separation physical examination, the spine and 
musculoskeletal system were evaluated as normal.

A May 1990 treatment report noted the veteran's complaints of 
back pain for the past three months.  The report noted his 
history of back trouble, including sporadic, non-radiating 
back pain, following a lifting injury in 1963.  A 
computerized tomography (CT) scan of the spine in May 1990 
revealed negative findings.

In November 1992, the veteran sought treatment for complaints 
of lumbar and distal lower extremity pain on the right side.  
He gave a history of many low back problems over the years, 
but that he first experienced radiculopathy while on an 
airplane three weeks earlier.  A CT scan showed a herniated 
disc for which an L4-L5 laminotomy with disc excision was 
performed in November 1992.

A treatment summary letter, dated in July 1998, was received 
from I. Denton, M.D. The letter noted the veteran's narrative 
history of a service back injury requiring bed rest for about 
a week. Based upon the veteran's history, Dr. Denton felt the 
veteran's current back disorder, diagnosed as status post L4 
laminotomy, was likely related to the service back injury.

In a statement prepared in January 2004, Bryan D. Evans, 
M.D., related the veteran's history of a back injury in 1963 
while in the navy.  A pattern of recurrent back pain, 
documented by prior physicians, had continued over the years 
since service.  The veteran had sustained no other acute 
injury to his back since service, but continued to have 
marked exacerbation of pain.  The physician believed that it 
was as likely as not that the veteran's recurrent back pain 
was a result of the injury sustained during service.  

Statements, dated during the period from 1998 to 2004, were 
received from several of the veteran's family members.  They 
relate that the veteran, while in service, advised of having 
injured his back while pulling a heavy piece of equipment up 
a ladder, when he was serving aboard the U.S.S. Kitty Hawk.  
They recall that the veteran has experienced chronic back 
pain ever since he returned from service in 1964.  

Given statements from the veteran and family members 
attesting to a back injury during service, a current 
diagnosis of a back disability, and nexus opinions from 
private physicians, the Board finds that a VA examination is 
needed to obtain an opinion about the etiology any low back 
disorder that may now be present.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of any 
low back disorder that may now be present.  
Following examination and review of this 
remand and the claims file, the examiner 
should provide opinions as to the 
following inquiries:

a)  Whether it is at least as likely as 
not that any identified low back disorder 
had its onset in military service; or 

b)  Whether it is at least as likely as 
not that arthritis of the lumbar spine, if 
currently demonstrated, was present to a 
compensable degree within the first 
postservice year; or 

c)  Whether it is at least as likely as 
not that any identified low back disorder 
is otherwise attributable to service.  

A complete rationale for any opinion 
expressed is requested.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


